        Case 4:20-cv-02085-HSG Document 33 Filed 07/01/20 Page 1 of 3




 1   Michael B. Gallub
     (admitted pro hac vice)
 2   Email: mgallub@herzfeld-rubin.com
     Homer B. Ramsey
 3
     (admitted pro hac vice)
 4   Email: hramsey@herzfeld-rubin.com
     Herzfeld & Rubin, P.C.
 5   125 Broad Street
     New York, NY 10004
 6   Telephone (212) 471-8500
 7
     Craig L. Winterman (Bar No. 75220)
 8   Email: cwinterman@hrllp-law.com
     Herzfeld & Rubin LLP
 9   10250 Constellation Boulevard, Suite 100
     Los Angeles, CA 90024
10
     Telephone (310) 553-0451
11
     Counsel for Volkswagen Group of America, Inc.
12
     Crystal Foley (Bar No. 224627)
13   Email: cfoley@simmonsfirm.com
14   Simmons Hanly Conroy LLC
     100 N. Sepulveda Blvd., Suite 1350
15   Los Angeles, CA 90245
     Telephone (415) 536-3986
16
     Mitchell M. Breit
17
     (admitted pro hac vice)
18   Email: mbreit@simmonsfirm.com
     Jason ‘Jay’ Barnes
19   (admitted pro hac vice)
     Email: jaybarnes@simmonsfirm.com
20   Brittany A. Boswell
21   (pro hac vice to be sought)
     Email: bboswell@simmonsfirm.com
22   Simmons Hanly Conroy LLC
     112 Madison Avenue, 7th Floor
23   New York, NY 10016
24   Telephone (212) 257-8482

25   Gregory F. Coleman
     (pro hac vice to be sought)
26   Email: greg@gregcolemanlaw.com
     Greg Coleman Law PC
27
     800 S. Gay Street, Suite 1100
28   Knoxville, TN 37929
                                               -1-
     Telephone (865) 247-0080
                                   PROPOSED ORDER GRANTING STIPULATION MODIFYING
                                      BRIEFING SCHEDULE FOR MOTION TO DISMISS, ETC.
                                                                   4:20-cv-02085-HSG
        Case 4:20-cv-02085-HSG Document 33 Filed 07/01/20 Page 2 of 3




     Mark P. Bryant
 1
     (pro hac vice to be sought)
 2   Email: mark@bryant.law
     Emily Ward Roark
 3   (pro hac vice to be sought)
     Email: emily@bryant.law
 4   Bryant Law Center PSC
 5   601 Washington Street
     P.O. Box 1876
 6   Paducah, KY 42002-1876
     Telephone (270) 442-1422
 7
     Russell D. Paul
 8
     (pro hac vice to be sought)
 9   Email: rpaul@bm.net
     Jeffrey L. Osterwise
10   (pro hac vice to be sought)
     Amey J. Park
11   (pro hac vice to be sought)
12   Abigail J. Gertner
     (pro hac vice to be sought)
13   Berger Montague PC
     1818 Market Street
14   Suite 3600
     Philadelphia, PA 19103
15
     Telephone (215) 875-3000
16
     Counsel for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28                                             -2-
                                   PROPOSED ORDER GRANTING STIPULATION MODIFYING
                                      BRIEFING SCHEDULE FOR MOTION TO DISMISS, ETC.
                                                                   4:20-cv-02085-HSG
        Case 4:20-cv-02085-HSG Document 33 Filed 07/01/20 Page 3 of 3




 1
                                UNITED STATES DISTRICT COURT
 2
                             NORTHERN DISTRICT OF CALIFORNIA
 3
 4   JESSICA COLE and KAREN WERNER,                  CASE NO. 4:20-cv-02085-HSG
     individually and on behalf of all others
 5   similarly situated,
                                                      PROPOSED ORDER GRANTING
 6                                                    STIPULATION MODIFYING
                           Plaintiffs,
 7                                                    BRIEFING SCHEDULE FOR MOTION
            vs.                                       TO DISMISS, AND CONTINUING
 8                                                    MOTION HEARING, CASE
     VOLKSWAGEN GROUP OF AMERICA,                     MANAGEMENT CONFERENCE AND
 9   INC. a New Jersey Corporation, and
     VOLKSWAGEN AG, a foreign corporation             RELATED FILINGS
10                       Defendants.

11
12
13
14          The parties have stipulated to modify the briefing schedule relating to defendant
15   Volkswagen Group of America, Inc.’s (“VWGoA”) motion to dismiss Plaintiffs’ Complaint,

16   anticipated to be filed by July 31, 2020, with a hearing date to be scheduled on September 24,

17   2020. The parties’ stipulation is GRANTED.

18          The opposition to said motion shall be filed by Plaintiffs no later than August 28, 2020,

19   and VWGoA’s reply to the opposition shall be filed no later than September 14, 2020.

20          The parties have further stipulated to continue the motion hearing date and Case

21   Management Conference from September 3, 2020 at 2:00 P.M. to September 24, 2020 at 2:00

22   p.m. The parties’ stipulation is GRANTED, and the filing date for Rule 26(f) Report and Joint

23   Case Management Statement are extended accordingly.

24          IT IS SO ORDERED.

25   Dated: 7/1/2020                             __________________________________
26                                                     Hon. Haywood S. Gilliam, Jr.
                                                       U. S. District Court Judge
27
28                                             -3-
                                   PROPOSED ORDER GRANTING STIPULATION MODIFYING
                                      BRIEFING SCHEDULE FOR MOTION TO DISMISS, ETC.
                                                                   4:20-cv-02085-HSG
